 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7
     CONNIE S.,
 8
                                Plaintiff,             Case No. C11-2172JLR
 9
           v.                                          ORDER GRANTING
10                                                     STIPULATED MOTION TO
                                                       REOPEN CASE FOR ENTRY OF
11 MICHAEL J. ASTRUE,                                  JUDGMENT
12                              Defendant.

13         Before the court is the parties’ stipulated motion to reopen this case for entry of

14 judgment. (Stip. Mot. (Dkt. # 16).) On May 15, 2012, the court remanded this matter

15 pursuant to sentence six of 42 U.S.C. § 405(g). On remand, an administrative law judge

16 (“ALJ”) issued a decision finding Plaintiff Connie S. disabled beginning June 17, 2008.

17
     (ALJ Order (Dkt. # 16-2).) Based on the stipulated motion and the ALJ’s fully favorable
18
     decision, it is hereby ORDERED:
19
           1.     The court reopens this case.
20
           2.     The court AFFIRMS the ALJ’s decision finding Plaintiff disabled
21
     beginning June 17, 2008.
22
     //
23




     ORDER - 1
 1         3.    The Clerk shall issue judgment without delay.

 2         DATED this 10th day of April, 2019.
 3

 4                                                A
                                                  JAMES L. ROBART
 5
                                                  United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
